BLUE, Judge.
We affirm the order setting the amount of child support. The record fails to adequately address or preserve either of the issues presented by the Department of Revenue. Although the record reflects the Department’s concern over the proper calculation of support, it contains no indication of the Department’s position in this matter before the trial court. We share the Department’s concern that the father may not be paying an adequate and appropriate amount of child support; however, the record is woefully inadequate to support a reversal. In a case where the Department is concerned that the support order may not be correct, it should ensure that there is a sufficient record to support its position on appeal.
Affirmed.
THREADGILL, C.J., and FULMER, J., concur.